IN    THE

                           COURT OF       CRIMINAL   APPEALS'    OF   TEXAS


LUKE    ADAM       STANTON,       SR. ,

                        Appellant/                         Cause No. PD-1482-14

       v.                                                  Cause:No. PD-1483-14

THE    STATE       OF    TEXAS/                            Cause No. PD-1484-14

                        Appellee.



                              MOTION AND REQUEST FOR COPIES




TO THE HONORABLE JUSTICES OF SAID COURT:


       LUKE ADAM STANTON/ Sr./ Appellant/ pro se, in the above entitled numbered
causes/ and upon good cause/ moves the Honorable Court for copies of Appellant's
attached Appendix'es submitted in his Petition for Discretionary Review and the
Petition for Rehearing. Attached Appendix'es should include/ the Court of Appeals
for the Eighth District's "Judgment and Opinion" for all three above cause NOS./
and the Appendix'es "A - F" in the Rehearing/ and would show the Court the Following:

       1. Appellant has filed his original documents to the Honorable Court.

       2. Appellant did not and does not have access to a copy machine.

       3. TDCJ-Michael Unit does not make copies for any reasons.

       4. Appellant may need the Appendix'es for further proceedings.

       For the above forgoing reasons/ Appellant respectfully request that the
Honorable Court provide copies of the submitted Appendix'es.

                                                                Respectfully Submitted/


      April 08/ 2015
            Date                                                Luke Stanton   #1830011
                                                                TDCJ - Michael Unit
                                                                2664 FM 2054
                                                                TN. Colony/ Texas     75886
                        RECEIVED IN
              COURT OF CRIMINAL APPEALS

                             13
                                                IN   THE

                          COURT OF      CRIMINAL         APPEALS'    OF   TEXAS


LUKE       ADAM   STANTON/       SR./                §
                       Appellant/                    §              Cause No. PD-1482^14

       v   .                                         §              Cause No.   PD-1483-14

THE    STATE      OF    TEXAS/                       §              Cause No.   PD-1484-14

                       Appellee.                     §



                                        ORDER    FOR      COPIES




       1. The Court recommends that copies of Appellant's Appendix'es be

                       GRANTED /    DENIED


       2.      If GRANTED/ the Clerk of the Court is ordered to prepare a copy of
the Appendix'es in the above cause's and transmit them/ and a copy of this Order.

       3. The Clerk of the Court is ordered to send the above Order to Appellant/
Luke Adam Stanton/ Sr./ TDCJ - Michael Unit/ #1830011/ 2664 FM 2054, TN. Colony,
Texas 75886.



                       SIGNED    on this, the                day of April, 2015.



                                         JUDGE   PRESIDING